Title: To George Washington from Isaac Huger, 6 July 1789
From: Huger, Isaac
To: Washington, George



Sir
Charleston So. Carolina July 6th 1789

The Attention shewn by your Excellency to the officers who served in the Continental Army—the lat war, enduces me to introduce to your Notice the bearer Captain William Tate who was an Officer in the So. Carolina line in the Regiment of Artillery where he served, with great Satisfaction to all the Officers who had the pleasure of his Acquaintance. I flatter myself Sir When you are informed the plan Capt. Tate has in view you will Pardon the Liberty I have Taken. I am with respect Sir your most obt & Humle Sert

Isaac Hugerlate Br Genl in theArmy of the United States

